358 So. 2d 1132 (1978)
Mario PEREZ, II, and Hilda Perez, His Wife, Appellants,
v.
CITY OF MIAMI, Allan Poms, Lester C. Pancoast, Bouterse Borelli Albaisa Architects Planners, Inc., De Zarraga & Donnell, Inc., and Volkert Associates, Inc., a Joint Venture, the Stuyvesant Insurance Company, American Employers Insurance Company, First State Insurance Company, Houston General Insurance Company, and United States Fidelity and Guaranty Company, Appellees.
Nos. 77-95 to 77-98, 77-420 and 77-421.
District Court of Appeal of Florida, Third District.
May 9, 1978.
Rehearing Denied June 9, 1978.
Horton, Perse & Ginsberg, Dan G. Wheeler, Miami, for appellants.
Blackwell, Walker, Gray, Powers, Flick & Hoehl, James E. Tribble, Arky, Freed, Stearns, Watson & Greer, Alison W. Miller, Goodwin, Ryskamp, Welcher & Carrier, Knight, Peters, Pickle, Noemoeller & Flynn, Jeanne Heyward, Carey, Dwyer, Austin, Cole & Selwood, Steven R. Berger and Bette Ellen Quiat, Miami, for appellees.
Before HENDRY, J., and CHARLES CARROLL (Ret.) and PARKER, J. GWYNN (Ret.), Associate Judges.
PER CURIAM.
Plaintiffs have appealed from summary judgment entered in favor of the defendants. On consideration thereof in light of the record, briefs and argument, we have concluded there are presented genuine issues of material fact relating to the status and duties of defendants as bearing on the *1133 question of liability which properly may not be resolved by summary judgment.
Reversed and remanded for further proceedings.